DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 10/29/2021. Claims 1, 3, 5, 7, 10, 13, and 16 have been amended. Claims 4, 9, 11-12 and 14-15 have been cancelled. Claims 21-22 have been added. Claims 1-3, 5-8, 10, 13, and 16-22 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 10, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20170000350 A1 (hereinafter referred to as “Kwon”) in view of US 20160120444 A1 (hereinafter referred to as “Hsu”) and US 20170315511 A1 (hereinafter referred to as “Shim”)
Regarding claim 1, Kwon, an apparatus and method for detecting biological information, teaches an electronic device (abstract) comprising:
a housing (wristwatch is the housing; paragraph [0181]) including a first surface (1; as shown in Figures 17-18), the first surface including a first region (100c; paragraphs [0153]-[0156]; Figure 18) and a second region at least partly surrounding the first region (paragraphs [0153]-[0156]; as shown in Figure 18);
light emitting diodes (LEDs) of a first number positioned in the first region, the first number being an integer greater than or equal to 2, and the LEDs being configured to emit light having different wavelengths (100C; paragraphs [0153]-[0156]; Figure 18);
photodetectors of a second number positioned in the second region, the second number being an integer greater than or equal to 2 (220; paragraphs [0153]-[0156]; Figure 18); and
a control circuit operatively connected to the LEDs and the photodetectors (paragraph [0032], [0168]),
wherein the control circuit is configured to:
cause the LEDs of a third number to emit light sequentially or simultaneously, the third number being 1 or 2 (paragraphs [0153]-[0156]; Figure 18), and
cause the photodetectors of a fourth number to detect light from the LEDs of the third number (paragraphs [0153]-[0156]; Figure 18), and
wherein the fourth number is one of an integer that is not less than 2 and is not greater than the second number (paragraphs [0153]-[0156]; Figure 18); 
wherein the first region generally has a rectangular form (paragraphs [0153]-[0156]; Figure 18),

wherein the photodetectors are equidistant from a center of the first region wherein the control circuit is further configured to:
emit first light having a first wavelength, using a first LED of the LEDs (paragraphs [0153]-[0156]; Figure 18),
and
emit second light having a second wavelength, using a second LED of the LEDs (paragraphs [0153]-[0156]; Figure 18),
wherein the control circuit is further configured to:
detect the first light, using a first photodetector positioned at a first distance from the first LED of the photodetectors (paragraphs [0153]-[0156]; Figure 18), and
detect the second light using a second photodetector positioned at a second distance from the second LED of the photodetectors (paragraphs [0153]-[0156]; Figure 18),
and wherein the second wavelength is shorter than the first wavelength and the second distance is shorter than the first distance (paragraphs [0153]-[0156]; Figure 18).  

Hsu, an optical sensor that detects physiological data, teaches a structure formed of light-absorbing material configured to reduce noise to a biometric information sensor including LEDs and the photodetectors due to light reflection and positioned between the LEDs and photodetectors (150; paragraph [0031]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwon, to have light absorbing material, as taught by Hsu, because doing so prevents the photodetector from directly sensing light that has not been reflected off of a user’s skin (paragraph [0031]; as taught by Hsu).
Further, Shim, a biometric optical sensor, teaches a display including a plurality of layers disposed in a housing (paragraph [0052]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwon, in view of Hsu, to have a layered display, as taught by Shim, because doing so provides a screen to present to the user biological information detected by the apparatus. 
Regarding claim 2, Kwon, in view of Hsu and Shim, teaches wherein the first region generally has a form of a square (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon),
wherein the first number is 4 (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon), and

Regarding claim 3, Kwon, in view of Hsu and Shim, teaches wherein the second number is 4 (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon), and
wherein each of the photodetectors is positioned on one side of the first region (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon).
Regarding claim 5, Kwon, in view of Hsu and Shim, teaches wherein the first photodetector is positioned at a first distance from the first LED and the second LED (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon), and
wherein the second photodetector is positioned at a second distance from the first LED and the second LED (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon).
Regarding claim 6, Kwon, in view of Hsu and Shim, teaches wherein the first LED is further configured to emit infrared light (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon), and
wherein the second LED is further configured to emit red light (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon).
Regarding claim 7, Kwon, in view of Hsu and Shim, teaches wherein the first photodetector and the second photodetector are positioned at a first distance from the first LED (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon),
wherein the first photodetector and the second photodetector are positioned at a second distance from the second LED (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon).
Regarding claim 8, Kwon, in view of Hsu and Shim, teaches wherein the first LED is further configured to emit infrared light (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon), and
wherein the second LED is further configured to emit blue light (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon).
Regarding claim 10, Kwon, in view of Hsu and Shim, teaches wherein the first LED is further configured to emit infrared light (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon), and
wherein the second LED is further configured to emit at least one or red light, green light, and blue light (paragraphs [0153]-[0156]; Figure 18; as taught by Kwon).
Regarding claim 13, Kwon, an apparatus and method for detecting biological information, teaches an electronic device (abstract; paragraphs [0153]-[0156]; Figures 17-18) comprising:
a biometric information sensor positioned in a first surface of the electronic device (paragraphs [0153]-[0156]; Figures 17-18), the biometric information sensor including:
a plurality of LEDs configured to emit light having different wavelengths (10-1, 10-2, 20-1, 20-2; paragraphs [0153]-[0156]; Figures 17-18), and
a plurality of photodetectors (220; paragraphs [0153]-[0156]; Figures 17-18); and
at least one processor operatively connected to the biometric information sensor (paragraph [0032], [0168]), the at least one processor configured to:
emit at least one light, using at least one LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and

wherein the plurality of LEDs are positioned in a first region (as shown in Figure 18), and
wherein the plurality of photodetectors are equidistant from a center of the first region (as shown in Figure 18);
wherein the first region generally has a rectangular form (paragraphs [0153]-[0156]; Figures 17-18),
wherein the plurality of photodetectors are positioned only in one or more areas of a second region adjacent to vertices of the first region (paragraphs [0153]-[0156]; as shown in Figure 18; NOTE: adjacent can be defined as “next to or not far from”, thus under the broadest reasonable interpretation of the limitation “adjacent to the vertices of the first region”, the photodetectors of Kwon in Figure 18 can be interpreted to be adjacent to the vertices),
wherein the at least one processor is further configured to:
emit first light having a first wavelength, using a first LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18), and
emit second light having a second wavelength, using a second LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18),
wherein the first wavelength is longer than the second wavelength (paragraphs [0153]-[0156]; Figures 17-18),
wherein the at least one processor is further configured to:

detect the second light, using a second photodetector positioned at a second distance from the second LED of the plurality of photodetectors, and wherein the first distance is longer than second distance (paragraphs [0153]-[0156]; Figures 17-18).
However, Kwon, does not teach a structure formed of light-absorbing material configured to reduce noise to a biometric information sensor including LEDs and the photodetectors due to light reflection and positioned between the LEDs and photodetectors; and a display including a plurality of layers disposed in the housing.
Hsu, an optical sensor that detects physiological data, teaches a partition structure formed of light-absorbing material configured to reduce noise to a biometric information sensor including the LEDs and the photodetectors due to light reflection and positioned between the plurality of LEDs and the plurality of photodetectors (150; paragraph [0031]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwon, to have light absorbing material, as taught by Hsu, because doing so prevents the photodetector from directly sensing light that has not been reflected off of a user’s skin (paragraph [0031]; as taught by Hsu).
Further, Shim, a biometric optical sensor, teaches a display including a plurality of layers disposed in a housing (paragraph [0052]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwon, in view of Hsu, to have a layered display, as taught by 
Regarding claim 16, Kwon, in view of Hsu and Shim, teaches wherein the first light is infrared light (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon), and
wherein the second light is blue light (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon).
Regarding claim 17, Kwon, in view of Hsu and Shim, teaches wherein the at least one processor is further configured to:
emit first light having a first wavelength, using a first LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon), and
emit second light having a second wavelength different from the first wavelength, using a second LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon).
Regarding claim 18, Kwon, in view of Hsu and Shim, teaches wherein the at least one processor is further configured to:
detect the first light and the second light, using a plurality of photodetectors positioned at the same distance from the first LED and the second LED of the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon),
wherein the first light is infrared light (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon), and
wherein the second light is red light (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon).
Regarding claim 19, Kwon, in view of Hsu and Shim, teaches wherein the at least one processor is further configured to:
emit green light, using a first LED of the plurality of LEDs, and
detect the green light, using the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon).
Regarding claim 20, Kwon, in view of Hsu and Shim, teaches wherein the at least one processor is further configured to:
emit green light, using a first LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon),
emit infrared light, using a second LED of the plurality of LEDs (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon), and
detect the green light and the infrared light, using the plurality of photodetectors (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Hsu and Shim, as applied to claim 13 above, and further in view of US 20150150513 A1 (hereinafter referred to as “Kobayashi”). 
Regarding claim 21, Kwon, in view of Hsu and Shim, teaches wherein the at least one processor is further configured to:
obtain heart rate information (device is used to measure heart rate; paragraph [0030], [0124], [0170]; as taught by Kwon) based on the plurality of received signals of the at least two photodetectors (paragraphs [0153]-[0156]; Figures 17-18; as taught by Kwon), but does not explicitly teach using an average of the signals.
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Hsu and Shim, as applied to claim 13 above, and further in view of US 3769974 A (hereinafter referred to as “Smart”). 
Regarding claim 22, Kwon, in view of Hsu and Shim, teaches wherein the partition structure is disposed to surround the LED (150; paragraph [0031]; Figure 1), but does not explicitly teach a partition structure to surround the photodetectors.
However, Smart, an optical sensor device for measuring physiological features, teaches the partition structure to surround the photodetectors (56 and 58 shows a partition structure that surrounds light emitters and light detector; column 3, lines 10-21; as shown in Figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kwon, in view of Hsu and Shim, to have a partition structure that surrounds the photodetectors, as taught by Smart, because doing so prevents stray light from being transmitted (column 3, lines 10-21; as taught in Smart).

Response to Arguments
Applicant's arguments filed 01/28/2022 in regards to 35 USC 103 rejections of claims 1 and 13 have been fully considered but they are not persuasive. 
Regarding claims 1 and 13, Applicant argues that the prior art previously presented does not teach “wherein the plurality of photodetectors are positioned only in one or more areas of a second region adjacent to vertices of the first region” and “wherein the at least one processor is further configured to: emit first light having a first wavelength, using a first LED of the plurality of LEDs, and emit second light having a second wavelength, using a second LED of the plurality of LEDs, wherein the first wavelength is longer than the second wavelength, wherein the at least one processor is further configured to: detect the first light, using a first photodetector positioned at a first distance from the first LED of the plurality of photodetectors, and detect the second light, using a second photodetector positioned at a second distance from the second LED of the plurality of photodetectors, and wherein the first distance is longer than second distance”.
Examiner respectfully disagrees. Regarding, the limitation “wherein the plurality of photodetectors are positioned only in one or more areas of a second region adjacent to vertices of the first region”, US 20170000350 A1 (Kwon) teaches the limitation in paragraphs [0153]-[0156] and Figures 17-18. Specifically, the term “adjacent” can be defined as “next to or not far from”, thus under the broadest reasonable interpretation of the limitation “adjacent to the vertices of the first region”, the photodetectors of Kwon in Figure 18 can be interpreted to be adjacent to the vertices of the light emitter region.

As such Applicant’s arguments are unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792